UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:19-cr-359-T-17AAS
MATTHEW RYAN CHAVERS |
PRELIMINARY ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States of
America's Motion for a Preliminary Order of Forfeiture for a Samsung Galaxy
S7 cellular phone, serial number 355301076052722.

Being fully advised of the relevant facts, the Court hereby finds that the

_asset identified above was used by the defendant to possess child pornography,

to which he has pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 2253, and

Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the asset identified

above is hereby forfeited to the United States for disposition according to law.
(psc lo. BA-CR- SS4- [7 Afcs

It is FURTHER ORDERED that, upon entry, this order shall become a
final order of forfeiture as to the defendant.

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, and to enter any further order necessary for the

forfeiture and disposition of such property.

DONE and ORDERED in Tampa, Florida, this Zz j, GF day

or Novem BEK _ 19.

 

 

 

 

 

   
  
 

—
= ee ae
- Sg a PLOY LALA
3 KOVACHEMICH
es NITED STATES DISTRIC :

  

ELIZABETH A. KOVACHEVICH
UNITED STATES DISTRICT JUDGE

 
    

Copies to:
Suzanne C. Nebesky, AUSA
Counsel of Record
